Filed 4/13/21 Estate of Manson CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


Estate of CHARLES M. MANSON,                                 B303594
Deceased.
                                                             (Los Angeles County
                                                             Super. Ct. No. 17STPB10966)

JASON L. FREEMAN,

         Petitioner,

         v.

MICHAEL A. CHANNELS,

         Objector.

       ORIGINAL PROCEEDING. Petition for writ of mandate.
Clifford L. Klein, Judge. Writ granted.

         Alan S. Yockelson for Petitioner.

         Timothy L. Lyons for Objector.
                     _________________________
       This is a probate case in which petitioner Jason L. Freeman
(Freeman) claims he is the grandson of Charles M. Manson
(Manson) and seeks to be the administrator of the Estate of
Charles M. Manson (Estate). The trial court granted the motion
of objector Michael A. Channels (Channels) compelling a genetic
test of Freeman and the remains of Manson to determine their
relationship.
       Freeman appealed the order, arguing thatit must be
reversed because Probate Code section 64531 does not authorize
an order of genetic testing to determine a grandparent-
grandchild relationship. The order is not appealable. However,
due to the unusual circumstances of this case, we opt to reach the
merits by treating the appeal as a de facto petition for writ of
mandate. We grant the writ of mandate and direct the trial court
to vacate its order granting Channel’s motion and enter an order
denying his motion.
                               FACTS
       Prior to 1958, Manson was married to Rosalie Handley, and
she gave birth to a son named Charles Millis Manson, Jr.
(Manson Jr.).2 In 1986, an Ohio court entered a default judgment
against Manson Jr. and determined he is the natural father of
Freeman. The judgment recited that Manson Jr. had been served
by certified mail.
       Manson Jr. committed suicide in 1993.

1     All further statutory references are to the Probate Code
unless otherwise indicated.

2     Manson Jr. had multiple aliases that are not relevant to
our discussion. The record suggests that his middle name might
have been Miles, Millis or Milles.




                                2
      Soon after Manson died in a Kern County hospital on
November 19, 2017, Freeman filed a petition in Los Angeles
County probate court claiming that Manson had died intestate
and that Freeman was an heir who was entitled to Letters of
Administration.3
      Channels filed an objection to Freeman’s petition. Also,
Channels filed a petition to probate a will allegedly executed by
Manson in 2002 that disinherited his children and made
Channels the sole beneficiary.
      On March 12, 2018, the Kern County Superior Court
considered a petition by county counsel for Kern County to
instruct the coroner regarding the disposition of Manson’s
remains. Various parties appeared. The court considered the
impact of two purported wills and then entered an order stating:
“Freeman is hereby determined to be the surviving competent
adult next of kin of [Manson]. No sufficient probative evidence
was provided to this court to refute Freeman’s claim. The court
orders that disposition of the remains are to be determined by
Freeman[.]”
      In Los Angeles County, Channels filed a motion to compel
genetic testing of Freeman and Manson’s remains to determine if
they are related. Channels cited section 6453 as well as Family
Code section 7551.
      The probate court heard the motion on July 17, 2019, and
then took it under submission. On August 30, 2019, the probate
court granted the motion based on section 6453. In doing so, it
interpreted the statute as permitting genetic testing to establish
a grandparent-grandchild relationship. It further concluded: the
1986 Ohio default judgment was not entitled to full faith and

3     Freeman nominated Dale Kiken to act as administrator.




                                3
credit because there was no evidence that Manson Jr. received
actual notice; and, the Kern County Superior Court order was not
binding because it did not determine Freeman’s paternity.
       This appeal followed.
                         APPEALABILITY
       Appeals “‘which may be taken from orders in probate
proceedings are set forth in . . . the Probate Code, and its
provisions are exclusive.’ [Citation.]” (Estate of Stoddart (2004)
115 Cal.App.4th 1118, 1125–1126.) Notably, “‘[a]n order is
appealable, even if not mentioned in the Probate Code as
appealable, if it has the same effect as an order the Probate Code
expressly makes appealable.’ [Citation.]” If an appealed order is
not made appealable by the Probate Code, an appellate court
lacks jurisdiction to consider the appeal. (Katzentstein v. Chabad
of Poway (2015) 237 Cal.App.4th 759, 771.) Ordinarily, an
appellate court must dismiss the appeal on its own motion. (Art
Movers, Inc. v. Ni West, Inc. (1992) 3 Cal.App.4th 640, 645.)
There is an exception. The appellate court can treat the appeal
as a petition for an extraordinary writ. (Olson v. Cory (1983) 35
Cal.3d 390, 400–401 [if there is no adequate remedy at law];
Wells Properties v. Popkin (1992) 9 Cal.App.4th 1053, 1055 [if the
circumstances are unusual].)
       In the notice of appeal and opening brief, appellant
contends that the order granting respondent’s motion to compel
genetic testing is appealable pursuant to section 1303,
subdivision (f). With respect to a decedent’s estate, that
subdivision makes appealable the grant of an order
“[d]etermining heirship, succession, entitlement, or the persons to
whom distribution should be made.” (§ 1303, subd. (f).) Here, the




                                4
question is whether the order compelling genetic testing qualifies
as one of those appealable orders.
         When interpreting a statute, we must give effect to its plain
meaning. (Moreno v. Quemuel (2013) 219 Cal.App.4th 914, 917–
918 (Moreno).) Heirship means “the position or rights of an heir;
right of inheritance; inheritance.”4 Succession denotes “the right,
act, or process, by which one person succeeds to the . . . estate
. . . of another.”5 Entitlement refers to the state of being entitled,
a word indicating that a right has been granted to a person.6
Distribution derives from distribute, which means “to divide and
give out in shares; deal out; allot.”7
         The order compelling genetic testing did not determine who
has the rights of an heir, who succeeds to Estate, who is entitled
to any assets of Estate, or who should be given a share of Estate’s
assets. Nor did the order have that effect. At most, the order
might be a precursor to a future order regarding whether
Freeman is an heir. Thus, the order is not appealable. But
because the matter at issue is an order compelling a genetic test,
and because that test will involve an invasion of Freeman’s
privacy that cannot be undone, we exercise our discretion to treat

4      [as of Mar. 23,
2021], archived at .

5      [as of Mar. 23,
2021], archived at .

6      [as of Mar. 23,
2021], archived at .

7      [as of Mar. 23,
2021], archived at .




                                  5
this appeal as a de facto petition for writ of mandate. The issues
have been fully briefed by the parties, the record is adequate for
review, and this is an unusual circumstance in which Freeman
has no adequate remedy at law.8
                           DISCUSSION
       Freeman contends that the trial court improperly
interpreted section 6543 and ordered him to submit to genetic
testing. A trial court’s statutory interpretation is subject to de
novo review. (Moreno, supra, 219 Cal.App.4th at pp. 917–918.)
As previously noted, if a statute has a plain meaning, that
meaning must be accepted. (Id. at p. 918.)
       Section 6453 appears in Chapter 2 of Part 2 pertaining to
Intestate Succession in the Probate Code. The first statute in
that chapter, section 6450, provides, inter alia: “Subject to the
provisions of this chapter, a relationship of parent and child
exists for the purpose of determining intestate succession by,
through, or from a person in the following circumstances: [¶]
(a) The relationship of parent and child exists between a person
and the person’s natural parents, regardless of the marital status
of the natural parents.”
       Section 6453 provides: “For the purpose of determining
whether a person is a ‘natural parent’ as that term is used in this
chapter: [¶] (a) A natural parent and child relationship is
established where that relationship is presumed and not rebutted
pursuant to the Uniform Parentage Act . . . . [¶] (b) A natural
parent and child relationship may be established pursuant to any
other provisions of the Uniform Parentage Act, except that the
relationship may not be established by an action under

8     Because the issues are adequately briefed, we did not ask
the parties for additional briefing.




                                 6
subdivision (c) of Section 7630 of the Family Code[9] unless any of
the following conditions exist: (1) A court order was entered
during the parent’s lifetime declaring parentage. [¶]
(2) Parentage is established by clear and convincing evidence that
the parent has openly held out the child as that parent’s own. [¶]
(3) It was impossible for the parent to hold out the child as that
parent’s own and parentage is established by clear and
convincing evidence, which may include genetic DNA evidence
acquired during the parent’s lifetime. [¶] (c) A natural parent
and child relationship may be established pursuant to section
249.5.” (§ 6453.)
       There is no reference to genetic testing in section 6453.
While section 6453, subdivision (b)(3) refers to genetic evidence,
that is only with respect to evidence offered during an action
under Family Code section 7630, subdivision (c) to determine
parentage. Section 6453, subdivision (b)(3) does not authorize a
probate court to order genetic testing; rather, it specifies a
condition allowing an action under Family Code section 7630,
subdivision (c) to establish a natural parent/child relationship for
purposes of intestate succession. We conclude that the trial court
erred as a matter of law when it ordered genetic testing under
the auspices of section 6453.
       It bears pointing out that any civil court has the power to
order genetic testing under Family Code section 7551, but that

9     Family Code section 7630, subdivision (c) provides that,
unless otherwise specified, an action to determine parentage may
be brought by “the child, a personal representative of the child,
the Department of Children Support Services, a presumed parent
or the personal representative or a parent of that presumed
parent . . . , or, . . . a man alleged or claiming to be the father or
the personal representative or a parent of the alleged father . . . .”




                                  7
power is limited. The statute provides, “[I]n a civil action or
proceeding in which parentage is a relevant fact, the court may,
upon its own initiative or upon suggestion made by or on behalf
of any person who is involved, . . . order the woman who gave
birth, the child, and the alleged genetic parent to submit to
genetic testing.” (Fam. Code, § 7551.) It does not authorize a
civil court to order genetic testing of a person and the remains of
another to prove or disprove a grandparent-grandchild
relationship. (See Williams M. v. Superior Court (1990) 225
Cal.App.3d 447, 450 [interpreting similar statutory language in
former Evidence Code section 892 and stating that it “does not
provide authority for the court to order . . . putative paternal
grandparents to submit to blood tests”].)
       We conclude that the probate court erred as a matter of law
when it ordered the genetic testing of Freeman and Manson’s
remains. All other issues are moot.10




10     Freeman challenges the probate court’s ruling that the
1986 Ohio default judgment is not entitled to full faith and credit
under Article IV, section 1 of the United States Constitution.
Channels argues that even if the 1986 Ohio default judgment is
entitled to full faith and credit, it may not be binding on third
parties such as him. We express no opinion on either of these
issues.




                                 8
                         DISPOSITION
      The purported appeal is deemed to be a petition for writ of
mandate and, as such, is granted. The trial court is directed to
vacate its order granting Channel’s motion and enter an order
denying his motion.
      Freeman shall recover his costs on appeal.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                              __________________________, J.
                                    ASHMANN-GERST


We concur:



_____________________________, P. J.
           LUI



____________________________, J.
           CHAVEZ




                                9